Slip Op. 99- 2

          UNITED STATES COURT OF INTERNATIONAL TRADE


TIMEX V.I., INC.,

                    Plaintiffs,            BEFORE: DiCarlo,
                                                   Senior Judge
                    v.
                                           Ct. No. 96-02-00528
UNITED STATES,

                    Defendant.



                                  ORDER

     In conformity with the order and opinion of the United

States Court of Appeals for the Federal Circuit, it is hereby



     ORDERED that this action is remanded to the United States

Department of Commerce, International Trade Administration for

further proceedings in conformity with the order and opinion of

the United States Court of Appeals for the Federal Circuit; and

it is further

     ORDERED that Commerce shall file its remand results with

the court within 45 days of the date of this order; and it is

further
96-02-00528                                             Page 2

     ORDERED that any party contesting the remand results shall

file comments with the court within 30 days of the remand

results.

     SO ORDERED.




                                        Dominick L. DiCarlo
                                            Senior Judge




Dated: New York, New York
       January 6, 1999